Citation Nr: 1136095	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  97-26 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel
INTRODUCTION

The Veteran served on active duty from April 1982 to July 1992.  At that time, the Veteran's gender was female.  After service, the Veteran underwent sex reassignment and is now a male.  Hereinafter, the Board will refer to the Veteran as the masculine gender.  

This appeal to the Board of Veterans' Appeals (Board) arises from a July 2003 rating decision in which the RO denied service connection for PTSD.  In July 2003, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2004. 

In April 2004, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  In March 2006, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is also of record.  

In a November 2006 decision, the Board, inter alia, reopened the claim for service connection for PTSD and remanded the reopened claim for service connection to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing the requested development, the AMC continued to deny the claim (as reflected in a December 2008 supplemental SOC (SSOC)).

In an October 2009 decision, the Board, inter alia, denied service connection for PTSD.  The Veteran, in turn, appealed the Board's denial of service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In a May 2010 Order, the Court granted a Joint Motion (filed by representatives of both parties) to vacate and remand that portion of the October 2009 Board decision that denied service connection for PTSD, and returned this matter to the Board for further proceedings consistent with the Joint Motion.  

The Board notes that, as indicated in the May 2010 Joint Motion, in the October 2009 decision, the Board also denied entitlement to service connection for a psychiatric disability other than PTSD, entitlement to a compensable rating for a right thumb disability, and entitlement to a rating higher than 10 percent for right carpal tunnel syndrome for the periods from August 29, 2006 through May 8, 2001 and from February 1, 2003 through October 6, 2008, and awarded a 30 percent rating for right carpal tunnel syndrome for the periods from May 9, 2001 through December 8, 2002 and from October 7, 2008; however, the Veteran indicated that he no longer wished to pursue these claims.  See Joint Motion, at p. 1.  Thus, while, in Clemons v. Shinseki, the Court held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record, in light of the Board's October 2009 decision denying service connection for a psychiatric disability other than PTSD, the claim currently on appeal is limited to service connection for PTSD, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

For the reasons expressed below, the claim on appeal is, again, being remanded to the RO via the AMC in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.   

REMAND

In light of points raised in the Joint Motion, and review of the claims file, the Board finds that further RO action in this appeal is warranted.  

As an initial matter, additional pertinent evidence-in particular, records of VA treatment dated from January 2009 to June 2010-was received after the issuance of the December 2008 SSOC. The Veteran did not waive his right to have the evidence considered by the RO prior to the Board's adjudication of his appeal.  Under these circumstances, the Board must remand this matter to the RO for consideration of the claim in light of the additional evidence received, in the first instance, and for issuance of a SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.37, 20.800, 20.1304(c) (2010).

The Board also finds that additional development, prior to reconsideration of the claim, and issuance of the above-referenced SSOC, is warranted.  

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder; a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s); and credible supporting evidence that the claimed in-service stressor(s) actually occurred.  38 C.F.R. § 3.304(f).   

The Veteran asserts that he has PTSD related to an in-service sexual assault.  

The Veteran's claim falls within the category of situations, to include allegations of sexual assault, in which it is not unusual for there to be an absence of service records documenting the events which the veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  The pertinent regulation, 38 C.F.R. § 3.304(f)(3), reflects a recognition that service records may not contain evidence of personal assault, and that alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  See also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17, Developing Claims for Service Connection for PTSD Based on Personal Trauma (Dec. 13, 2005).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) (2010).

In this case, the Veteran asserts that he currently has PTSD related to an in-service sexual assault which occurred in or around March 1988.  The Board notes that review of the record reflects inconsistent reports regarding the Veteran's history and conflicting medical evidence regarding the matter of a current diagnosis of PTSD related to the reported in-service assault.  

Service treatment records reflect no complaints, findings or other comment as to sexual assault.  Clinical evaluation of the psychiatric system was normal on examination prior to enlistment in June 1981.  In April 1988, the Veteran voluntarily enrolled in alcohol abuse treatment.  He reported drinking nine beers a day for two weeks, and gave a history of drinking three to four beers a weekend prior to that.  In May 1991, the Veteran denied nervous trouble of any sort, and clinical evaluation of the psychiatric system was again normal.  In April 1992, the Veteran complained of stress and reported that both his mother and father were ill.  The assessment was situational anxiety.  On separation examination in June 1992, clinical evaluation of the psychiatric system revealed situational depression.    

The Veteran underwent a VA mental disorders examination in August 1992.  He reported that he began to feel strained, depressed, and stressed in March 1992, and indicated that his main concerns were caring for his parents, who had both suffered strokes, and his job prospects.  During that examination, he described a history of childhood abuse.  The Axis I diagnoses included adjustment disorder with mixed emotional features, history of alcohol abuse and dependence, dysthymia, possible major depressive episode, possible organic mood disorder, mixed, secondary to alcohol abuse.

In January 1993, the Veteran indicated that he was seeking service connection for PTSD.  He underwent another VA examination in May 1993. The examiner noted that the Veteran had an extremely dysfunctional family, both parents were alcoholics; the Veteran was sexually abused by an older cousin; and he began drinking at the age of 9.  The examiner commented that mental status examination failed to reveal evidence of PTSD or other profound psychiatric disorder, but was compatible with dysthymia.  The examiner concluded that the Veteran had never done adequate work in resolving his childhood abuse and commented that the Veteran's history suggested early acting-out in the form of truancy, shoplifting and early alcohol abuse.  The examiner opined that all of these issues had set the Veteran up for depression and low self-esteem.

During VA treatment in November 1997, the Veteran reported that he began drinking heavily in 1989 secondary to stresses in the military.  He denied any trauma except for conflict with a female lieutenant, and described some flashbacks and nightmares related to her constant belittling and degrading treatment.  During VA treatment in November 2000, the Veteran described his childhood as "good" and denied a history of physical or sexual abuse.  During VA treatment in January 2001, he denied any type of abuse as a child or adult.  

The Veteran underwent another VA mental disorders examination in November 2001.  The Axis I diagnosis at that time was schizoaffective disorder.  

Records of private treatment at Casa Pacifica reflect that, in October 2001, the Veteran described an almost idyllic childhood/family.  However, in January 2002, the Veteran, for the first time, discussed the abuse perpetrated upon him in his family of origin.  When the therapist confronted the Veteran regarding his prior report of living in a close-knit, loving family, he stated that he had not been ready to face all of the things that happened to him.  

In his May 2002 claim for service connection for PTSD, the Veteran reported that he was sexually assaulted during service, in March 1988, and that he reported the assault to no one.  

Records of VA treatment dated from March 2002 to June 2010 include diagnoses of and treatment for PTSD related to the reported in-service sexual assault.  During treatment in April 2002, the Veteran denied a history of abuse as a child.  In September 2002, he denied any physical or sexual abuse other than the in-service rape.  The psychiatrist who evaluated the Veteran at that time stated that he was very suspicious of the claim of PTSD symptoms, particularly given the Veteran's multiple encounters with mental health professionals over the past few years without any mention of PTSD.  

In October 2002, the Veteran's VA therapist submitted correspondence in support of the Veteran's claim for service connection for PTSD.  The therapist indicated that the Veteran had described to her the in-service sexual assault and that the Veteran continued to feel the aftermath of the rape.  

In May 2003, a VA medical opinion was obtained as to whether or not the Veteran has PTSD due to an alleged personal assault.  The reviewing physician noted that there was nothing to substantiate the claim that the Veteran was assaulted, and therefore, there was no substantiation of a stressor that would be linked to PTSD.  As such, he indicated that he could not make a diagnosis of PTSD.  

In an October 2003 letter, the Veteran's VA psychiatrist reported that, after establishing rapport with himself and a VA therapist, the Veteran revealed that he had been raped during service, in March 1988.  He opined that many of the Veteran's reported psychiatric symptoms could be conceived of as arising from PTSD secondary to having been raped.  

A March 2004 discharge summary from the San Diego VA Medical Center (VAMC) reveals that the Veteran denied any physical or sexual abuse other than being raped in service.  The Axis I diagnoses included PTSD.  

The Veteran underwent a VA examination by two physicians to evaluate his claimed PTSD in April 2004.  The examiners noted that the record did not reflect the Veteran mentioning the reported rape until 2002.  The examiners stated that, for PTSD to be diagnosed, there must be a verifiable stressor, but that the Veteran's reported stressor was not verified.  They commented that there had been inconsistency throughout the record and added that, while the Veteran reported symptoms indicative of PTSD, they did not see objective evidence of PTSD.  The Axis I diagnoses were depressive disorder, not otherwise specified, and gender identity disorder.  The examiners added that the Veteran had undergone multiple psychiatric evaluations over the years, but it was not until recently that his claim of rape had been put forth.  The examiners concluded that they could not prove nor disprove that the rape occurred, but that the records and the Veteran's changing symptoms did not verify the rape.  

Most recently, the Veteran's claimed PTSD was evaluated during a VA examination in August 2008.  He denied any abuse or neglect during childhood and described the reported in-service assault.  The Veteran stated that he had not revealed the rape until he had been in therapy with the same therapist for a year, in 2000 or 2001.  The examiner opined that the Veteran met the Axis I criteria for a diagnosis of PTSD.  He further opined that the Veteran most likely had pre-existing PTSD from childhood, which was aggravated by the alleged rape in March 1988.  In providing a rationale for this opinion, the examiner noted that the Veteran had previously reported being sexually molested by a cousin.  The examiner concluded by stating that he could not resolve the issue of the alleged in-service rape without resorting to mere speculation, but added that he believed the Veteran had PTSD before the alleged rape.  

In the May 2010 Joint Motion, the parties found that the Board had failed to discuss the presumption of soundness and, specifically, had provided no discussion as to whether there was clear and unmistakable evidence that the Veteran's PTSD pre-existed service, and, if so, whether there was clear and unmistakable evidence that it was not aggravated by service.  See Joint Motion, at p. 2.  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.  In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

While the August 2008 VA examiner opined that the Veteran had PTSD which pre-existed service, such opinion was based on the report of the Veteran being sexually molested during childhood.  The Veteran has since denied these reports.  Specifically, during VA treatment in June 2009, the Veteran reported that he was upset about "misinformation" in his record, which had been repeated in his VA examination.  He denied being raped at age 9, and reported that he began drinking in service, not at age 9.  During treatment in November 2009, the Veteran reported that he had been denied service connection for PTSD based on false information which had been recorded in 1992.  Specifically, he asserted that his parents were never alcoholics and he was not raped as a child; rather, only in service.  The Veteran reported that he had filed a complaint against the VA examiner who had previously recorded this information, and, more recently, filed a complaint regarding the August 2008 VA examination report.  The claims file does include correspondence received in August 1993 in which the Veteran reported that he had filed a complaint regarding the May 1993 VA examination.  The record also includes July 2009 correspondence from the Veteran asserting that the August 2008 VA examination report included inaccurate information.  

As outlined above, the medical evidence of record reflects inconsistent statements regarding the Veteran's history.  The record reflects reports of childhood abuse in August 1992 and May 1993.  In January 2002, the Veteran discussed abuse in his family of origin.  By contrast, the Veteran denied abuse in November 2000, January 2001, April 2002, September 2002, March 2004, August 2008, June 2009, and November 2009.  The August 2008 VA examiner did not specifically address these inconsistent reports.  Additionally, the VA examiner did not address whether the Veteran's PTSD clearly and unmistakably existed prior to service and, if so, whether it clearly and unmistakably was not aggravated during service.  

Because VA undertook to provide a VA examination to evaluate the claimed PTSD, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In light of the conflicting evidence of record, as well as the fact that the most recent VA examination report does not clearly addresses whether the Veteran has PTSD which clearly and unmistakably existed prior to service, the Board finds that additional corrective action to obtain the required medical opinion is necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As such, the RO should obtain a supplemental medical opinion from the August 2008 VA examiner, if available.  The RO should arrange for the Veteran to undergo VA examination only if the August 2008 VA examiner is not available, or is unable to provide the requested opinion without examining the Veteran. 

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, shall result in denial of the reopened claim for service connection for PTSD.  See 38 C.F.R. § 3.655(a), (b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

To ensure that all due process requirements are met, and that the record before the VA examiner is complete, on remand, the RO should also obtain and associate with the claims file all outstanding pertinent medical records.  

During the August 2008 VA examination, the examiner noted that the Veteran had received treatment for anxiety, depression, and PTSD at the West Texas VA Healthcare System (HCS) from March 2008 to the present.  The claims file includes treatment records from the West Texas HCS, dated in April 2006 and September 2009, printed in September 2009.  A handwritten note on these records indicates that VA treatment records from April 2006 to September 2009 were "e-viewed."  A September 2009 rating decision regarding a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) confirms that these treatment records were electronically reviewed.  While records of treatment from the West Texas HCS, specifically, the Big Spring VAMC, dated from January 2009 to June 2010 were subsequently associated with the claims file, the August 2008 VA examination report indicates that additional pertinent records from this facility are available.  Additionally, in a March 2010 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, the Veteran reported that he had been hospitalized at the VA hospital in Albuquerque, New Mexico in 2009.  No records of treatment from this facility are currently associated with the claims file.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding records of pertinent treatment from the West Texas HCS and the Albuquerque VAMC, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The record also reflects that potentially pertinent, identified private medical records have not been obtained.  In this regard, records of VA treatment dated from August, September, and October 2002 reflect that the Veteran was receiving treatment with a fee-basis psychologist, Dr. A.M.  Social Security Administration (SSA) records reflect that the Veteran saw Dr. A.M. in January 2002, and that he saw him once a month.  However, records of treatment from this psychologist have not been associated with the claims file.  

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to procure treatment records identified by the Veteran.  As the claim is being remanded, the RO should obtain and associate with the claims file any records of treatment pertinent to the claim on appeal from Dr. A.M.  If current authorization to obtain these records is required, the RO should request that the Veteran sign and furnish such appropriate authorization for the release to VA of all such private medical records, and any such authorization should be associated with the claims file.

Further, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request any current authorization needed to obtain the identified private records noted above.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's readjudication of the claim should also include consideration of all evidence added to the record since the RO's last adjudication of the claim.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain any records of psychiatric evaluation and/or treatment of the Veteran from the West Texas HCS, dated prior to January 2009 and since June 2010, and the Albuquerque VAMC, dated since 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  If current authorization is required to obtain outstanding treatment records from Dr. A.M. (identified above), the RO should specifically request that the Veteran provide current signed authorization to enable it to obtain all outstanding records from this provider, and a copy of such authorization should be associated with the claims file. 
The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified-to specifically include the treatment records from Dr. A.M. (as noted above)-following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should forward the entire claims file to include a complete copy of the REMAND, to the psychologist who performed the August 2008 VA examination, for a supplemental medical opinion.  

The examiner should specifically provide an opinion, consistent with sound medical judgment, as to whether the Veteran's PTSD clearly and unmistakably preexisted service.  If so, the examiner should also provide an opinion as to whether there is clear and unmistakable evidence that PTSD was not aggravated by service.

If the examiner finds that the Veteran's PTSD did not clearly and unmistakably pre-exist service, he should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that PTSD was incurred or aggravated as a result of active service.  

Also, in rendering the requested opinion, the examiner should consider and discuss all relevant medical evidence contained in the claims file, and should specifically consider and discuss the conflicting reports regarding childhood abuse, as well as the October 2002 letter from the Veteran's VA therapist and the October 2003 letter from his VA psychiatrist (discussed above).  

The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by a psychologist or psychiatrist, at a VA medical facility, to obtain the above-requested opinion.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the psychologist or psychiatrist designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal.  

If the Veteran fails, without good cause, to report to any examination scheduled in connection with the claim on appeal, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claim in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claim) and legal authority.  

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


